Citation Nr: 1217309	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-15 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for diabetes mellitus.

2.  Whether there is new and material evidence to reopen a claim for service connection for arthritis of the right hand.

3.  Whether there is new and material evidence to reopen a claim for service connection for sleep apnea.

4.  Whether there is new and material evidence to reopen a claim for service connection for a nasal condition (allergic rhinitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to September 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to secondary service connection for a depressive disorder has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are currently before the Board, they are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, because the Veteran has requested a videoconference hearing concerning these claims before deciding his appeal of them.


REMAND

In an April 2012 statement, the Veteran and his representative indicated they want a videoconference hearing before a Veterans Law Judge of the Board, and they are entitled to this hearing before deciding this appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), (e) (2011).


Accordingly, the claims are REMANDED for the following action:

Schedule a videoconference hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



